Me. Justice Aldeey
delivered the opinion of the court.
All that we know about this case from the transcript of the record is that the action was brought on April 26, 1917; that the complainant was answered on May 16, 1917,; that the succession of the defendant entered its appearance in October of that year on account of the death of their ancestor, and that on November 2, 1918, both parties signed a stipulation wherein, alleging that the trial was set for the 13th of the same month and year and that counsel for the plaintiff: could not he present on account of some other business, they agreed to ask for a continuance. It does not appear when this stipulation was filed, nor does the transcript disclose any other action except the order of the lower court of February 14, 1919, dismissing the case on the ground of abandonment and the plaintiff’s notice of appeal therefrom.
According to the order appealed from, the trial' was set for the daj^ on which the order was entered and the parties did not appear, while the case had been repeatedly continued at every term since October, 1918, and in November, 1918, judgment had been entered dismissing the action as abandoned for failure of the parties to appear for trial, but this judgment was set aside later.
Considering only what the record contains regarding the case, it appears that the case had been ready for trial since May 16, 1917, and that from that date until the date of the order appealed from, twenty' months and some days had elapsed without its being brought to trial, which was sufficient to justify the order of the lower court dismissing the action on the ground of abandonment, for although there is *488a stipulation of tlie parties asking for the postponement of tke trial set for November 13, 1918, we can not take it into consideration because we do not know whether it was filed before the day set for the trial or what was the ruling’ of the court thereon.
The appellant should have shown to this court that the action was not abandoned for so long a time as appears from .the transcript of the record; that in October, 1918, judgment was not entered on account of abandonment for the pliantiff’s failure to appear, and that the trial was not repeatedly continued at every term since October, 1918, as stated by the trial judge as grounds for the order appealed from.
For these reasons the order below must be

Affirmed.

Justices Wolf, del Toro and Hutchison concurred.
Mr. Chief Justice Hernandez took no part in the decision of this case.